Citation Nr: 1610161	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  11-31 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Robert Lemley, Agent



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran who served on active duty from November 1979 to November 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2012 the Board remanded the appeal for additional development, which has been completed.  


FINDINGS OF FACT

1.  There is no competent and credible evidence corroborating the Veteran's claimed stressors, and the record does not contain competent medical evidence establishing a diagnosis of PTSD based on an in-service traumatic event or stressor.  

2.  An acquired psychiatric disorder was not documented during service, nor was a psychosis shown within one year of separation from service, and the weight of the competent evidence is against finding a nexus between a post-service diagnosis of any psychiatric disorder and service.


CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, notice was provided by correspondence in January 2009.  The case was last readjudicated in June 2015. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post-service treatment records, and VA examination and opinion reports.  As to verifying the Veteran's PTSD stressors, the AOJ asked the Veteran to provide specifics about his PTSD stressor to attempt to verify it, in accordance with M21-1MR, Part III, Subpart iv, Chapter 4, Section H30; see also 38 C.F.R. § 3.304(f).

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.
Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as psychoses becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran asserts that he developed PTSD and depression due to his experiences in service.  

Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of service, lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f) (2015).

When the evidence does not establish that a veteran is a combat veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his reported service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2015); Pentecost v. Principi, 16 Vet. App. 124 (2002).

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2015).
 
Throughout the period of the claim, post-service records include VA mental health treatment records.  These records contain a number of progress notes after 2009 that recorded an assessment of PTSD, as well as multiple other psychiatric diagnoses.  However, none of these records include a discussion of the PTSD diagnostic criteria when rendering the diagnosis.  Even assuming, without conceding, that the diagnosis of PTSD is adequate, the claim fails due to lack of a verified/corroborated stressor.

The Veteran does not allege that he engaged in combat or that his stressors to support a diagnosis of PTSD are combat-related or related to the fear of hostile military or terrorist activity.  Rather, he has identified multiple non-combat-related stressors, including: being fired upon while serving in Guantanamo Bay, Cuba; being posted in an area filled with dead human and animal bodies and witnessing beatings of refugees by Cuban militants, as well as deaths due to land mine explosions; serving on an aircraft carrier and watching ship mates being killed as they tried to launch and recover planes, and also in what he described as freak accidents and; serving in Jacksonville, Florida in September 1983 and being the victim of racial discrimination by a superior and as a result, being denied advancement and receiving poor duty assignments.  Regarding the alleged racial discrimination, he allegedly brought charges against the discriminating superior and prevailed. 

However, the Veteran's service treatment records and personnel records fail to support his contentions.  The service personnel records documented multiple incidents of disciplinary problems throughout his military career, which ultimately resulted in his administrative discharge.  In June 1981, the Veteran was given a low mark of 2.8 due to behavioral problems manifested by several instances of strong contempt for authority.  At this time it was noted that the Veteran disrespected a commanding officer whom he claimed had searched him unreasonably and violated his privacy.  An investigation showed  that the Veteran was searched due to probable cause of being in possession of contraband.  He was reduced in rate at a Captain's Mast for use of cannabinoids, and given 15 days of extra duty.  It was noted that he had been counseled on multiple occasions regarding his behavioral problems.  In October and November 1981, he was cited again for strong contempt for authority.  It was noted that the Veteran had been counseled firmly in this area but was immature, and while he recovered retention, he did not qualify for advancement.  In March 1983, he received a Commanding Officer's non-judicial punishment (NJP) in violation of Uniform Code of Military Justice (UCMJ) Article 86, for a period of  unauthorized absence in February 1983.  In May 1983 it was noted that the Veteran failed to be at his appointed place of military duty at the proper time.  

In May 1983, the Veteran underwent a psychiatric evaluation due to a decline in performance and behavioral problems.  The Veteran stated that he could not stand working with some of the people in his squadron.  He claimed that he had been harassed and insulted by members of his squadron, and he alleged that members of his squadron were discriminating against him because of his race.  Following an examination of the Veteran, the psychiatrist diagnosed narcissistic personality disorder manifested by a grandiose sense of importance, preoccupation with fantasies of unlimited power, exhibitionism, marked feelings of rage and response to criticism by others, feelings of entitlement, and inner personal exploitativeness.  The psychiatrist opined that the Veteran would begin to act out his anger in a way that would create problems for his command and legal problems for himself.  Given the Veteran's attitude, if retained, he would become a burden.  Accordingly, the psychiatrist recommended a that the Veteran be administratively separated from service with the above diagnosed character disorder.  
Records show that in June 1983, the Veteran was in the process of being administratively discharged for repeated NJP offenses and personality disorder.  Additionally, it was noted that he has recently been charged with possession of a controlled substance by Naval Investigative Service in Jacksonville, Florida.  In a June 1983 statement, the Veteran explained that his low performance was due to problems with his supervisor using racial remarks and slander against him.  A June 1983 document reflects that the Command of Human Relations Council reviewed his claim of racial discrimination and found no basis for the charges.  A July 1983 report noted Commanding Officer's NPJ for violation of UCMJ Article 134, wrongful possession of cannabis.  On separation from service in October 1983, the Veteran was noted to have a history of narcissistic personality disorder that was diagnosed in May 1983.  

After service, in correspondence in October 1989, the Veteran requested   modification to a reenlistment code.  In that statement the Veteran referenced his inadequate and disrespectful behavior while in service, and reported that he was ready to serve again as he was now more mature.  

Pertaining to the reported stressors while stationed in Cuba and aboard an aircraft carrier, An August 2009 memorandum documents VA's attempts to verify these stressors; however, since the Veteran failed to provide any dates, names, or additional specificity, the claimed stressors could not be verified due to insufficient information.  Concerning the Veteran's allegations of racial discrimination, the evidence of record contradicts the Veteran's assertions.  In fact, the evidence shows that while the Veteran did claim racial discrimination in service, The Command of Human Relations Council reviewed his claim of racial discrimination and found no basis for the charges.  

Additionally, while the service personnel records documented numerous instances of misconduct, as noted above, essentially these spanned throughout his military career and were not associated with any specific incident.  Moreover, in correspondence in 1989, the Veteran acknowledged his behavior and attitude in service accounted for disciplinary actions and subsequent administrative discharge.  Finally, a VA examiner in May 2015 concluded that the Veteran's behavioral problems in service were not consistent with onset of an acquired psychiatric disorder, rather these were attributable to his personality disorder which was documented in service.   

The Veteran's alleged stressors are of a non-combat nature; as such, there must be credible supporting evidence to corroborate his alleged stressor events in service (on which his diagnosis of PTSD is based).  Despite being afforded many requests to do so, the Veteran has not provided any corroborating evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Thus, while the Veteran is competent to testify as to events that occurred in the past, consideration must be given as to whether such statements are self-serving and compensation driven.  If a claimed stressor is not related to combat or fear of hostile or military activity, as is the case here, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain service records or other corroborative evidence substantiating the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In this case, the Veteran's accounts of what happened simply are not supported by any corroborating evidence of record.  Specifically, no corroborating evidence has been able to be found in support of his contentions.  As the Veteran's lay statements alone are not sufficient to verify his claimed stressors, and he has not provided sufficient information to permit the verification of such, the claim for PTSD must be denied.  Moreau, 9 Vet. App. at 395-396; Dizoglio, 9 Vet. App. at 166.

To the extent that the record may contain a diagnosis of PTSD based on the in-service reported stressor, such diagnosis is based on the Veteran's unsupported history of an alleged stressor event.  A medical opinion premised upon an unsubstantiated account is of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) (an opinion by a mental health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of a stressor).  

Significantly, VA examiner's in October 2009 and May 2015 determined that the Veteran did not meet the criteria for a diagnosis of PTSD and his reported stressors, to include alleged discrimination in service, failed to meet Criterion A to support the diagnosis of PTSD.  Additionally, the VA examiners found that his current psychiatric disabilities were not service related.

On VA PTSD examination in October 2009, the examiner noted that the Veteran was discharged from the Navy for narcissistic personality disorder and found that he did meet the criteria for personality disorder, not otherwise specified, and had a history of poor relationships with others and poor work adjustment as well. Symptoms of anxiety and depression were also noted.  The Veteran denied a history of mental health treatment.  The examiner noted a significant legal history as the Veteran had been arrested for being involved in fights several times, and was incarcerated for assault and battery.  The examiner diagnosed adjustment disorder with mixed emotional features and personality disorder, not otherwise specified.  His listed stressors were social problems, occupational problems and economic problems.  The examiner noted also the Veteran's reported in-service stressors and opined that the Veteran's current diagnosis was less likely than not to be connected to his military service.  

Thereafter on VA PTSD examination in May 2015, the Veteran stated that he had difficulty being criticized and stated when pushed he will "go off."  He indicated that this often lead to him being involved in fights.  He gave a history of this behavior and problems since his military service with several arrests in the prior year, to include hitting a vocational rehabilitation instructor and had a couple of other fights.  The Veteran reported ongoing alcohol and marijuana use.  As far as his in-service stressors, the Veteran reported seeing other soldiers dying in freak accidents on the aircraft carrier and Guantanamo Bay during service and waking up and not knowing who would be next.  The examiner determined that said stressor failed to meet Criterion A to support the diagnosis of PTSD.  The Veteran also stated that he believed he was discriminated against during service.  He described having problems with an instructor in aviation school and being harassed by his supervisor.  The examiner determined that said stressor also failed to meet Criterion A to support the diagnosis of PTSD.  Moreover, none of the reported stressors were related to the Veteran's fear of hostile military or terrorist activity or personal assault.  

The examiner noted that the Veteran had a history of multiple different diagnoses and presentations.  His military record contained a diagnosis of personality disorder, along with post-service diagnoses of schizophrenia and bipolar disorder.  An inpatient admission at the VA in 2010 gave diagnostic impression of alcohol dependence, cannabis dependence, and substance induced mood disorder.  Outpatient providers diagnosed depression and PTSD and a VA examiner in 2009 diagnosed adjustment disorder.  

The examiner opined, following a review of the Veteran's record and in person evaluation, that the Veteran had a significant underlying personality pathology as first reported in his service treatment records.  While the Veteran endorsed symptoms across multiple psychiatric diagnoses from mood disorder to psychotic symptoms to PTSD, he did not meet the diagnostic DSM criteria for a diagnosis of PTSD.  Moreover, the Veteran's reported stressors during the examination were inconsistent with previously reported stressors and in any event, as noted above, the reported stressors failed to meet Criterion A to support the diagnosis of PTSD.  The examiner also noted a diagnosis of unspecified depressive disorder, along with an extensive substance abuse history.  In sum, the examiner concluded that the Veteran met the criteria for an unspecified depressive disorder and an underlying personality disorder (narcissistic and antisocial traits).  The examiner opined that the Veteran's depressive disorder was less likely than not related to his military service.  Finally, the examiner concluded that the Veteran's behavioral problems in service were not consistent with onset of an acquired psychiatric disorder, rather these were attributable to his personality disorder which was documented in service.    

As noted, VA treatment records noted multiple psychiatric diagnoses other than PTSD, to include depression and adjustment disorder.  However, as above, any psychiatric diagnosis in the record that is based upon the unsubstantiated stressor reports has no probative value.  

Additionally, the service treatment records reveal no diagnosis of an acquired psychiatric disorder in service, and there is no competent evidence suggesting a current psychiatric disorder is related to service.  On the contrary, the VA examiners found that the Veteran's current psychiatric disabilities, initially diagnosed after service discharge, did not have onset in service and were not otherwise related to service.  

The Board has considered the Veteran's lay statements indicating that he has a psychiatric disorder as a result of service.  The Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Unlike disabilities that may be observable as to both their incurrence and their cause, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Moreover, even if credible and competent, the Veteran's general lay assertions are outweighed by the specific and reasoned conclusions of the health care professionals who have objectively found that his disorders are not a result of service.  Nieves-Rodriguez, 22 Vet. App. at 304.

Regarding the diagnosed personality disorder, the Board points out that personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695-98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).  Although service connection may be granted for disability due to a superimposed disease or injury, none are shown in this case.  
The Veteran has also been diagnosed with substance dependence and substance induced mood disorder.  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2015).

An injury or disease incurred during active service shall not be deemed to have been incurred in the line of duty if such injury or disease was the result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. 
§ 3.301(d).  Direct service connection may be granted only when a disability was incurred in the line of duty, and not the result of a veteran's own willful misconduct, or for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  There is no indication that the substance abuse is secondary to, or as a symptom of a service-connected disorder.  See Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  The Veteran's diagnosed substance abuse, to include alcohol dependence, as well as substance induced mood disorders, cannot be service-connected.

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's psychiatric disorder, to include PTSD, arose in service or is etiologically related to service or any incidents therein.  Moreover, a psychosis was not shown within one year following discharge from service, and the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  

In sum, as the Board has found the Veteran's recollections regarding the occurrence of the claimed stressors to be unreliable and the stressors are not corroborated by other sources, there is no competent medical evidence of a diagnosis of PTSD that meets the DSM requirements, and given the weight of the objective, persuasive evidence against a finding that any other psychiatric disorder is causally related to service, the Board finds that the preponderance of the evidence is against the claim that any psychiatric disorder was incurred in or in any way related to service.  As such the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


